Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 5, 13, 15, 24, 26 and 59-61, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2011/0190580, hereinafter “Bennett”) in view of Richards et al. (US 2005/0277811, hereinafter “Richards”).
As to claim 1, Bennett discloses a colposcope comprising: 
an inserter (intravaginal monitoring device 1, Fig.1b, various alternative arrangements exemplified in Figs.2-5) comprising an elongated body (exemplified by cup 5 and stem 3,7 of Fig.1b, cup 207 and stem 209 of Fig.2 and cup 337 and stem 339 of Fig.3) defining an interior space (space inside the cup and stem as set forth above that accommodates electronic components, [0097]) and having a distal end portion (e.g. 207, Fig.2) and a proximal end portion (e.g. proximal end of 209, Fig.2), the distal end portion being substantially funnel shaped (e.g. 207 is tapered outwardly to form a funnel shape) and having a distal end (e.g. distal most rim of 207) that includes first and second portions, the first portion including a base at a first edge of the distal end (e.g. any portion rim of 207, Fig.2, would constitute first edge), the second portion including a lip at a second edge of the distal end that is diametrically opposed from the first edge (e.g. the portion of rim of 207 that is diametrically opposite from the first edge);
an image capture device within the interior space of the elongated body (305 and 325 of Fig.3 exemplifies an embodiment where the cup/stem 307,337,339 receive a shaft (not numbered) of the electronic components, a video camera/illumination system is contemplated as a electronic components, exemplified by 309,347 in Fig.3, and discussed in [0109], [0111]-[0112], [0114]), 
wherein the entirety of the body defines a straight central longitudinal axis (the cup and stem can be arranged along a straight central longitudinal axis, as exemplified in Figs.1b,2,3).
Bennett, as set forth above, fails to disclose that rim of the cup (e.g. 5, Fig.1b) is formed such that the lip is positioned further from the proximal end portion than the base, e.g. beveled.  Richards teaches, in a similar intravaginal inserter (longitudinally straight insertion portion 2, Fig.1, [0046]), to form the distal end face of the insertion portion such that a portion (e.g. lip) extends distally further from the proximal end than other portions (e.g. base), e.g. beveled (see Fig.3, [0056]).  Richards teaches that such beveled distal end face allows for better viewing and access to the cervix, as well as allows for manipulation of tissue in or near the cervix ([0056]).  Since a normal cervix is at an angle to the vaginal canal (see Fig.5 of Bennett), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have beveled the rim of the cup (e.g. 5, Fig.1b), as taught be Richards, in order to provide better access, viewing and potential manipulation of the cervix.
	As to claim 2, the body comprises a transition portion between the proximal end portion and the distal end portion (e.g. portion where the proximal end of cup 207 couples to distal end of stem 209, Fig.2); the proximal end portion of the body has a constant diameter circular cross section (as shown by 209 in Fig.2); the distal end portion of the body has a circular cross section that increases in diameter from the transition portion to the distal end of the body (cup 207 increases in diameter, forming the funnel shape, Fig.2).
	As to claim 5, the image capture device comprises a handle and an elongated probe extending from the handle (as device 265 of Fig.2 is representative of the image capture device in the assembled device shown in 205, the image capture device includes a handle (proximal portion 273) and elongate probe extending from the handle (not numbered but shown on device 265 in Fig.2 as shaft extending from handle 273 to the distal end where sensor 267 is located)).
As to claim 13, Bennett further discloses: at least one channel that extends along the body from the proximal end portion to the distal end portion for fluid communication of contrast agent from the proximal end portion to the distal end portion (Fig.4 of Bennett discloses other features of the embodiment of Fig.1b including a fluid tube 427,459 extending from the proximal end to the distal end capable of transferring fluids such as cleaning solutions, sperm and drugs, [0113]); and a spray mechanism (nozzle 415,455, Fig.4, [0113]) in fluid communication with the at least one channel at the distal end portion (nozzle 415,455 connected to fluid tube 427,459), the spray mechanism configured to disperse the contrast agent at the distal end portion (delivers fluids to surface of cap and the target area, [0011],[0113]).
As to claim 15, Bennet further discloses a tube and/or connector in fluid communication with the at least one channel at a proximal end of the body, the tube and/or connector configured to receive a syringe for injection of the contrast agent (squeeze ball 429 shown in Fig.4, but alternatively, a syringe can be connected to the proximal end of the fluid channel 427 to inject fluids, [0113]).
As to claim 24, the elongated body has a fixed length and the proximal end portion has a fixed diameter for fitting to the image capture device (elongate body 205, Fig.2, for example, is a static structure and thus has a fixed length and diameter for fitting to image capture device, shown fitted together as 205, Fig.2).
As to claim 26, Bennet further discloses: an electronic device (local external electronic devices 71, Fig.1b, [0093]); and at least one cable configured to operatively connect the electronic device and the image capture device (communications with the electronic device can be wired (at least one cable): “wired” communications, [0087],[0097], wherein the electronic device is configured to power and communicate with the image capture device (USB port on device allows for recharging of batteries (power) and communications between image capture device and local external devices, [0097], and wherein the electronic device includes a user interface to enable data storage and/or telemedicine (cell phone 75, computer 77, memory 85, in local external device 71, Fig.1b).
As to claim 59, an angle is defined between the base and the lip relative to a plane that is orthogonal to the longitudinal axis; and the angle is between 30 and 50 degrees (relative to the application of the Richards teaching as set forth above with respect to claim 1, Richards further teaches that the angle of the end face (e.g. defined between the base and lip) relative to the passageway (i.e. longitudinal axis)(and thus relative to a plane orthogonal to the longitudinal axis due to complimentary angles) can be any suitable angle, [0056], which would include an angle between 30 and 50 degrees;  it is noted that an angle of roughly 45 degrees is shown in Fig.3 of Richards).
As to claim 60, Bennett in view of Richards, as set forth above with respect to claim 1, fails to explicitly disclose the distance between the base and the lip (in a direction parallel to the longitudinal axis) is between 10 and 30 mm.  However, at the time of the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to made the distance between 10 and 30 mm because Applicant has not discloses that such distance provides an advantage, is used for a particular purpose, or solves a stated problem (Applicant only provides this distance as an example, see [00122] of the specification).  Given that the average diameter of a normal cervix can be between 20 and 30 mm, one of ordinary skill in the art, furthermore, would have expected the distance between the base and lip in the Bennett device to be commensurately dimensioned in order to interact with a cervix, yet still be small enough to be inserted into the vaginal canal.  Therefore, it would have been an obvious matter of design choice to have provided the distance in Bennett of between 10 and 30 mm.
As to claim 61, the image capture device comprises an elongated probe extending from the proximal end portion to the distal end portion (not numbered but shown on device 265 in Fig.2 as shaft extending from handle 273 to the distal end where sensor 267 is located; such shaft extending from the proximal end portion to the distal end portion when inserted in stem, as shown be 205 in Fig.2 and 305/325 in Fig.3).

Claim(s) 8 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2011/0190580, hereinafter “Bennett”) in view of Richards et al. (US 2005/0277811, hereinafter “Richards”), as set forth above with respect to claim 1, and further in view of Squicciarini (US 2007/0213590).
As to claims 8 and 62, Bennett discloses the device as set forth above wherein the image capture device includes a video camera (e.g. schematically shown at distal end of the probe 345, Fig.3, [0109]), associated illumination system (not shown but mentioned in [0116]), and at least one button on the handle for controlling the capturing of an image (on/off switch 15, Fig.1b, [0097]), but fails to disclose the particulars of the image capture device/illumination system, including a separate button for controlling brightness of the illumination system.  Squicciarini teaches in a similar colposcope device (e.g. see device 100, Fig.7) that the image capture device can be configured as a plurality of LEDs surrounding a lens at the distal end of the probe (e.g. LEDs 206 surrounding lens structure 204, Figs.10A-10B, [0072],[0069]) and a plurality of buttons can be provided to control various function, one being adjustment of the illumination intensity ([0074]).  Given the lack of details for the image capture arrangement in Bennett, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an image capture arrangement that is known to be suitable in the art for capturing images of a cervix (Squicciarini, Fig.7).  In addition, it would have been obvious to include at least one additional button to allow for brightness control of the LEDs of the illumination assembly to allow for the added benefit of illumination adjustability for optimized lighting of variable environments during examination.

Claim(s) 9 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2011/0190580, hereinafter “Bennett”) in view of Richards et al. (US 2005/0277811, hereinafter “Richards”), as set forth above with respect to claim 1, and further in view of Ramanujam et al. (WO 2015/077684, hereinafter “Ramanujam”).
	As to claim 9, Bennett discloses the device as set forth above with respect to claim 1 wherein the device is single-use disposable (intended use: any device is capable of being disposed of after a single use) and further including a window in the interior space of the elongated body and defining a barrier for the image capture device such that any fluid entering the interior space from the distal end does not reach the image capture device (Fig.4 of Bennett discloses other features of the embodiment of Fig.1b including the provision of a hermetically sealed transparent cap 413,453, disposed distally of the image capture device to provide a barrier between the image capture device and the environment, [0111]).  However, Bennett fails to disclose that this cap 413,453 is anti-reflective and hydrophobic.  Ramanujam teaches in a similar colposcope device (see Fig.1 for example) to provide an analogous window with anti-reflective and hydrophobic properties (hydrophobic glass with anti-reflective coated window 2310, [0080]) to seal the image capture device from biological and cleaning fluids and prevent fogging ([0080]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an anti-reflective and hydrophobic cap in the Bennett device to beneficially seal and protect the image capture device from environmental fluids while improving overall image quality, as taught by Ramanujam.
As to claim 30, Bennett discloses a method comprising:
providing the colposcope of claim 1 (see discussion of Bennett/Richards with respect to claim 1 above);
connecting the image capture device to an electronic device (the colposcope 1 is connected, either by wire or wirelessly 31, to local electronic external devices 71, [0087], such as a cell phone or computer, [0094]);
adjusting the brightness, resolution, and/or focus of the image capture device (at least depression of on/off/mode switch 15 will activate the intrinsic features of the image capture device, including brightness, resolution and/or focus);
placing the inserter into a vagina with the lip first (placed into vagina to obtain images of cervix, [0012], with the cup (lip) first, best shown in Figs.5, 20 and 26);
applying lubrication on the funnel shaped distal end of the inserter (applying lubricant on cap, [0016] before inserting);
navigating the inserter through the vaginal canal until the cervix is reached (inserted into vaginal canal, [0094], to reach cervix, [0112]);
rotating the inserter until cervical os is centered and cervix is fully in view (cervical cup 511 inserted to face the outer surface of the cervix for imaging, implying that the cup must be inserted and rotated to face the cervix, thereby placing the cervix in field of view of the imager assembly, [0014]);
capturing an image or video of the cervix (cervix is target area to be imaged, [0114]);
viewing the image or video on an electronic device that is communicatively coupled to the image capture device (images are sent to any of a television 73, computer 77, phone 75 for viewing the images, [0093]).
In performing the method as set forth above, Bennett fails to disclose the step of sterilizing the inserter.  However, as with all instruments intended to be placed inside the body, it is desirable to use a sterilized instrument for the obvious reason to prevent infection or cross-contamination.  Ramanujam is just one of numerous references that teaches sterilizing a colposcope before re-use ([0039]; the colposcope of Ramanujam includes the inserter, e.g. balloon 114, Fig.1, members 602, Fig.7, membrane 802, Fig.8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sterilized the colposcope, including the inserter, of Bennett, as taught by Ramanujam and common knowledge in order to prevent infection or cross-contamination in patients.

Claim(s) 14, 23, 56-58 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2011/0190580, hereinafter “Bennett”) in view of Richards et al. (US 2005/0277811, hereinafter “Richards”), as set forth above with respect to claim 1, and further in view of Bennett et al. (US 2011/0190689, hereinafter “Bennett 2”).
As to claim 14, Bennett discloses the device as set forth above with respect to claim 13 wherein the spray nozzle 415,455 is disposed on an inner surface of the body and spaced apart for the distal end of the body (Fig.4).  Although Fig.4 appears to show that the nozzle 415,455 includes a plurality of holes for spraying the fluid, Bennett fails to explicitly mention such holes.  Bennett 2 discloses a substantially similar colposcope device with a spray nozzle on the inner surface of the body (see for example, 519 of Fig.5).  Bennett 2 teaches that the spray nozzle includes a plurality of holes (“plural fluid nozzles 517” (holes) in spray nozzle 519, [0086]).  Since Bennett does not disclose the particular arrangement of the nozzle 415,455, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the nozzle of Bennett with a plurality of holes since Bennett 2 teaches that such an arrangement is a suitable arrangement for providing the predicable result of spraying fluids at the distal end of the body.
As to claim 23, Bennett discloses the device as set forth above with respect to claim 1 but fails to disclose a reflective coating on an inner surface of the distal end portion of the body.  Bennett 2 teaches in a similar colposcope device (see Fig.5 for example) to provide the inner surface of the cap (distal end portion of the body) with a reflective surface to assist in illumination and light therapy (reflective inner surface 515, Fig.5, [0089]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a reflective inner surface on the cup of Bennett to assist in illumination and light therapy, as taught by Bennett 2.
As to claim 56, the body comprises a stem defining the proximal end portion (exemplified by stem 3,7 of Fig.1b, stem 209 of Fig.2 and stem 339 of Fig.3); the body comprises a tip defining at least a portion of the distal end portion (exemplified by cup 5 of Fig.1b, cup 207 of Fig.2 and cup 337 of Fig.3), the tip attached to the stem (as shown in Figs.1b,2,3).  Bennett does not explicitly disclose that the cup is releasably attached to the stem.  However, Bennett 2 teaches in a similar colposcope inserter with a cup and stem (cap 511, stem 507, Fig.5) that alternative cups of different sizes and angles can be selectively installed to the stem, making them “releasably” attached to the stem ([0089]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the cup of Bennett releasably attachable to the stem, as taught by Bennett 2, in order to provide the predictable result of allowing cups of different sizes and angles to be installed according to what is required by a particular patient’s anatomy.
As to claim 57, Bennett, as set forth above with respect to claim 56, teaches that the cup can be made of a soft silicone rubber material and other portions can be made of suitable metal or plastic biocompatible materials ([0118]) but fails to explicitly disclose the material of the stem and thus fails to explicitly disclose that the stem has increased rigidity relative to the tip.  However, since the soft cup is designed and intended to fit to the cervix (e.g. [0118]) and the stem is designed to provide a support for insertion and guiding of the cup into the vaginal channel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the stem with increased rigidity relative to the tip, if not already inherently that way, in order to complement the intended use of each portion of the device—more rigidity of the stem for easier handling for insertion and less rigidity of the tip to decrease chance of harm when contacting the cervix.
As to claims 58 and 63, the tip comprises a biocompatible material including silicon rubber ([0118]).

Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive.
Rejections and objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The rejections set forth above address the claims as amended.
The Examiner wishes to point out that although certain prior art references appear to be anticipatory references on claim 1 (see for instance, Fig.12A of Miller et al. (US 2009/0203962); Fig.1 of De Vries et al. (US 2015/0141742), Figs.4-6 of Perkins (U.S. Pat. 6,010,450), Fig.1, Aikawa et al. (US 2018/0140320), and Fig.8 of Ramanujam et al. (US 2016/0287063)), the Examiner believes that the combination of Bennett and Richards as set forth above better conveys the Offices position for patentability for all claims at this time.  Applicant should consider the above mentioned reference before making any other amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references cited on the attached PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/            Primary Examiner, Art Unit 3795